DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Amendment
This office action is in response to communication received on 10/14/2022. The response presented amendment to claims 1, 3 and 21. 
Applicant’s arguments, see pages 6-7, with respect to the rejection(s) of claims 1-10 have been fully considered and are persuasive in light of the amendment made to the claims.  With respect to amended claim 21, a new ground(s) of rejection is made, necessitated by the scope change of the claim. 

Status of Claims
Claims 17-20 are cancelled. Claims 11-16 are previously withdrawn. Claims 1 and 21 are amended. Claim 20 is under examination. 
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 20080083273 A1
Sroka et al. hereinafter Sroka
US 20090266175 A1
MONMONT et al. hereinafter MONMONT
US 20120253705 A1
Chen et al. hereinafter Chen


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sroka in view of  MONMONT and Chen.
With respect to claim 21, Sroka discloses a method (Abstract discloses methods for estimating a property or characteristic of a fluid downhole) comprising: 
measuring a temperature of a fluid flowing through a completion string downhole in a well via passive sensor(¶[0035] discloses sensor 260a-260n (passive sensor) may measure the temperature of the fluid in the heating and sensing phases within a wellbore 26 into a formation 60); 
heating a resistive element of a thermal detector (heating element or heater 302a and a sensing element or sensor 302b) at a position along the completion string downhole in the well by applying power to the resistive element(¶[0032] discloses controller 270 (FIG. 2) controls the energy supply to the heat element 302a to control the heating temperature of the heat element 302a), wherein heat from the resistive element is transmitted to the fluid flowing by the position(¶[0032] also discloses the heat element heats the fluid 310 surrounding the element 302a); and 
determining, via the thermal detector, multiple thermal properties of the fluid (¶[0010] discloses controller that estimates the property of the fluid using the temperature measurements taken by the device); the multiple thermal properties of the fluid comprising thermal conductivity and thermal diffusivity of the fluid (¶[0014] discloses estimating characteristics of the downhole fluid using measurements of the thermal properties of the downhole fluid).
Sroka in at least Fig. 3 illustrates the thermal detector (second thermal detector) located upstream (not downstream) of the first thermal detector. However, Sroka in [0035] discloses “…the heater and sensors can be placed at any other suitable locations in the chamber…” Thus, since the primary reference discloses placing the heaters and sensors at other suitable locations in the chamber, it would have been an obvious design choice to one of ordinary skill in the art to rearrange the positions of sensors as recited in claim 1. One will be motivated to rearrange the placement of such devices as claimed in order to affect the amount of heat induced in the fluid and monitor the change in temperature of the downhole fluid in order to estimate characteristics of the downhole fluid using the given model. 
Sroka discloses estimating property of a fluid using temperature measurement obtained but Sroka is silent about disclosing velocity is one of the properties estimated by the controller, and using the determined flow velocity and the multiple thermal properties to determine phase fractions of the fluid.  
MONMONT, from the area of two phase fluid flow, discloses velocity is one of the properties estimated by the controller (¶[0011] discloses determining velocity of the fluid at a plurality of measurement locations), and using the determined flow velocity and the multiple thermal properties to determine phase fractions of the fluid (¶[0010-0011] discloses determining fluid phase fraction of the fluid by a data processing unit using temperature and velocity of the fluid).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sroka with the teachings of MONMONT so that Sroka’s control unit will be able to calculate fraction of the fluid using the velocity and temperature data as disclosed in MONMONT’s invention in order to determine fluid properties of a two phase fluid flowing through various portions of a wellbore for the predictable benefit of better control and optimization of the injection process (¶[0009]). 
Sroka as modified by MONMONT is silent about controlling at least one inflow control valve of the completion string based on the determined phase fractions of the fluid.
Chen invention related to a water removing device for oil-gas-water three phase flow mounted to a petroleum pipe line of the oilfield discloses the control valve in the oil discharging pipe section can adjust its opening degree automatically according to the gas volume fraction GVF measured by the three-phase water cut meter (¶0045).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sroka with the teachings of Chen so that Sroka’s invention will have the capability to control the valve based on the determined phase fractions of the fluid as disclosed in Chen’s invention for the predictable benefit of controlling fluid flow from the formation into the completion string.    
Allowable Subject Matter
Claims 1, 3-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  the references separately or in combination do not appear to teach using the determined flow velocity and the multiple thermal properties to determine phase fractions of the fluid; and controlling at least one inflow control valve of the completion string based on the determined phase fractions of the fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855        


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2855